Case 2:20-cv-06478-VBF-RAO Document 4 Filed 09/30/20 Page 1 of 1 Page ID #:21



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JACOB ANDREW BERGERON,               Case No. LA CV 20-06478 VBF (RAO)
 12                        Petitioner,
 13          v.                            JUDGMENT
 14   J. C. HACKER, et al.,
 15                        Respondents.
 16

 17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
 18   without prejudice.
 19

 20   Date: September 30, 2020
 21
                                          Honorable VALERIE BAKER FAIRBANK
 22                                         UNITED STATES DISTRICT JUDGE
 23

 24

 25

 26

 27

 28
